Exhibit 10.1(d)

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 29, 2017, is
among Green Plains Inc. (the “Borrower”), and each Subsidiary of the Borrower
that from time to time becomes a party hereto (each such Subsidiary together
with the Borrower, individually each a “Debtor” and collectively the “Debtors”)
and BNP Paribas, as collateral agent (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto, the Collateral Agent, and BNP
Paribas, as administrative agent (the “Administrative Agent”), have entered into
a Term Loan Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, pursuant to a Guaranty dated as of the date hereof (as amended,
restated, supplemented or otherwise modified form time to time, the “Guaranty”),
each Debtor, other than the Borrower, has guaranteed the obligations of the
Borrower under or in connection with the Loan Agreement; and

WHEREAS, the obligations of the Borrower under the Loan Documents (as defined in
the Loan Agreement), and the obligations of each other Debtor under the
Guaranty, are to be secured pursuant to this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions and Interpretation. (a) In addition to terms defined in the
preamble and recitals above, (i) capitalized terms used but not defined herein
have the respective meanings assigned to such terms in the Loan Agreement,
(ii) the terms Account, Account Debtor, As-extracted Collateral, Certificated
Security, Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity
Contract, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, Goods, Instrument, Inventory, Investment Property, Letter of
Credit Rights, Payment Intangibles, Securities Account, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security have the respective meanings assigned to such terms in the UCC (as
defined below) and (iii) the following terms have the following meanings:

Assignee Deposit Account - see Section 4.

Collateral - see Section 2.

Computer Hardware and Software means, with respect to any Debtor, all of the
following, whether now or hereafter owned, licensed or leased by such Debtor,
(a) all computer and other electronic data processing hardware, including
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and peripheral devices and all other related computer
hardware; (b) all software programs, operating system software, utilities and
application programs in whatsoever form (source code and object code in magnetic
tape, disk or hard copy format or any other listing whatsoever); (c) all
firmware associated with the foregoing; (d) all rights with respect to the
foregoing, including any and all licenses, options, warranties, service



--------------------------------------------------------------------------------

contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitution,
replacement, addition or model conversion of any of the foregoing; and (e) all
documentation for the foregoing, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

Default means (a) any Event of Default; and (b) any Unmatured Event of Default
under Section 12.1.7 or 12.1.8 of the Loan Agreement.

Excluded Foreign Subsidiary Voting Stock means any voting stock in excess of 65%
of the total outstanding amount of any class of voting stock of a Foreign
Subsidiary of the type described in clause (a) or (b) of the definition of
Foreign Subsidiary.

General Intangibles means, with respect to any Debtor, all of such Debtor’s
“general intangibles” as defined in the UCC and, in any event, includes all of
such Debtor’s trademarks, trade names, patents, copyrights, trade secrets,
customer lists, inventions, designs, software programs, mask works, goodwill,
registrations, licenses, franchises, tax refund claims, guarantee claims,
security interests and rights to indemnification.

Intellectual Property means, with respect to any Debtor, all of such Debtor’s
trade secrets and other proprietary information; customer lists; trademarks,
service marks, business names, trade names, designs, logos, indicia, and/or
other source and/or business identifiers and the goodwill of the business
relating thereto and all registrations or applications for registrations that
have heretofore been or may hereafter be issued thereon; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations that have heretofore been or may hereafter be issued and all
tangible property embodying copyrights; unpatented inventions (whether or not
patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; mask works, books,
records, writings, information contained on computer tapes or disks or other
electronic media, flow diagrams, specification sheets, source codes, object
codes and other physical manifestations, embodiments or incorporations of any of
the foregoing; the right to sue for all past, present and future infringements
of any of the foregoing; and all common law and other rights in and to all of
the foregoing; in each of the foregoing cases whether now existing or hereafter
created or acquired and wherever located throughout the world.

Lender Party means the Collateral Agent, the Administrative Agent, and each
Lender.

Liabilities means (a) with respect to the Borrower, all obligations of the
Borrower under or in connection with the Loan Agreement or any other Loan
Document (including this Agreement); (b) with respect to any other Debtor, all
obligations of such Debtor under or in connection with the Guaranty or any other
Loan Document (including this Agreement), in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due; and (c) with respect to any Debtor,
and whether or not constituting obligations under any Loan Document, interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower or
any other Debtor, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding.

Non-Tangible Collateral means, with respect to any Debtor, such Debtor’s
Accounts and General Intangibles.

Pari Passu Collateral Agent - see Section 8.

 

2



--------------------------------------------------------------------------------

Requirement of Law means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

(b) For purposes of this Agreement, (i) the rules of interpretation set forth in
Section 1.2 of the Loan Agreement shall apply as if fully set forth herein,
mutatis mutandis, and (ii) if, with respect to any Securities, any provision
hereof is inconsistent with the Pledge Agreement, the terms of the Pledge
Agreement shall control.

2. Grant of Security Interest. As security for the payment of all Liabilities,
each Debtor hereby assigns, pledges and conveys to the Collateral Agent for the
benefit of the Lender Parties, and grants to the Collateral Agent for the
benefit of the Lender Parties, a continuing security interest in, all of such
Debtor’s right, title, and interest in, to and under the following, in each
case, wherever located and whether now existing or hereafter arising or
acquired, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Liabilities:

(i) Accounts;

(ii) Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(iii) Computer Hardware and Software;

(iv) Deposit Accounts;

(v) Documents;

(vi) Farm Products;

(vii) General Intangibles;

(viii) Goods (including all of its Equipment, Fixtures and Inventory), together
with all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

(ix) Instruments (together with all guaranties thereof and security therefor);

(x) Intellectual Property;

(xi) Investment Property (including Commodity Accounts, Commodity Contracts,
Securities (whether Certificated Securities or Uncertificated Securities),
Security Entitlements and Securities Accounts);

(xii) Letter of Credit Rights;

 

3



--------------------------------------------------------------------------------

(xiii) money (of every jurisdiction whatsoever), cash and cash equivalents;

(xiv) Payment Intangibles;

(xv) Commercial Tort Claims, including those listed on Schedule V;

(xvi) As-extracted Collateral;

(xvii) all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing, all claims and/or insurance
proceeds arising out of the loss, nonconformity or any interference with the use
of, or any defect or infringement of rights in, or damage to, any of the
foregoing, all Supporting Obligations, and all proceeds, products, offspring,
rents, issues, profits and returns of and from, accessions and increases to, and
all distributions on and rights arising out of, any of the foregoing; and

(xviii) all other personal property of any kind or nature and wherever located;

All of the foregoing are herein collectively called the “Collateral”; provided,
that, notwithstanding anything to the contrary in this Agreement, none of the
Excluded Foreign Subsidiary Voting Stock shall constitute Collateral.

3. Warranties. Each Debtor warrants that: (a) no financing statement (other than
any that may have been filed on behalf of the Collateral Agent or in connection
with Permitted Liens) covering any of the Collateral is on file in any public
office; (b) such Debtor is the lawful owner, lessee or licensee (as applicable)
of all of its Collateral, free of all liens and claims whatsoever, other than
Permitted Liens, with full power and authority to execute and deliver this
Agreement and perform such Debtor’s obligations hereunder and to subject the
Collateral to the security interest hereunder; (c) all information with respect
to Collateral and Account Debtors set forth in any schedule, certificate or
other writing at any time heretofore or hereafter furnished by such Debtor to
any Lender Party will be true and correct in all material respects as of the
date furnished; (d) such Debtor’s jurisdiction of organization, true legal name
as registered in such jurisdiction, organizational identification number, if
any, designated by such jurisdiction and federal employer identification number
are as set forth on Schedule I (and during the five-year period preceding the
date hereof or, if later, the date such Debtor becomes a party hereto (the
“Preceding Period”) such Debtor has not been organized under the law of any
other jurisdiction except as set forth on Schedule I); (e) each location where
such Debtor maintains a place of business or has any Goods, in each case as of
the date hereof, is set forth on Schedule II; (f) except as disclosed on
Schedule III, as of the date of this Agreement, such Debtor is not known, and
during the Preceding Period has not previously been known, by any trade name;
(g) except as disclosed on Schedule III, during the Preceding Period such Debtor
has not been known by any legal name different from the one set forth on the
signature pages of this Agreement nor has such Debtor been the subject of any
merger or other corporate reorganization; (h) Schedule IV contains a complete
listing of all of such Debtor’s Intellectual Property that is registered under
any registration statute and has not subsequently been abandoned or expired;
(i) Schedule VI hereto lists all Instruments, Letter of Credit Rights, and
Chattel Paper of each Debtor; and (j) upon (i) the filing of financing
statements on Form UCC-1 in the appropriate governmental offices, and (ii) the
filing of Intellectual Property Security Agreements in substantially the form of
Exhibits B-1, B-2, or B-3, with the United States Copyright Office and/or the
United States Patent and Trademark Office, as applicable, the Collateral Agent
will have a valid lien upon and perfected security interest in all of the
Collateral of such Debtor in which a security interest can be perfected by
filing under the UCC (subject only to Permitted Liens permitted by the Loan
Documents to have priority over the Liens granted in favor of the Collateral
Agent).

 

4



--------------------------------------------------------------------------------

4. Collections, etc. The Collateral Agent may, and at the direction of the
Required Lenders shall, at any time that a Default exists, whether before or
after the maturity of any Liabilities, notify any party obligated on any of the
Non-Tangible Collateral to make payment to the Collateral Agent of any amount
due or to become due thereunder and enforce collection of any Non-Tangible
Collateral by suit or otherwise and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby. Upon request of the Collateral Agent during the existence of a Default,
each Debtor will, at its own expense, notify any party obligated on any
Non-Tangible Collateral to make payment to the Collateral Agent for the benefit
of the Lender Parties of any amount due or to become due thereunder.
Notwithstanding the foregoing, at any time no Default exists, the Collateral
Agent shall notify any party to which it has given a notice or with respect to
which the Collateral Agent has otherwise taken action under this paragraph, to
resume making payments to the applicable Debtor.

Upon request by the Collateral Agent during the existence of a Default, each
Debtor will forthwith, upon receipt, transmit and deliver to the Collateral
Agent, in the form received, all cash, checks, drafts and other instruments or
writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Collateral Agent) that may be received by
such Debtor at any time in full or partial payment or otherwise as proceeds of
any of the Collateral; provided that if at any time after such a request is made
by the Collateral Agent, no Default exists, the obligations of each Debtor under
this paragraph shall cease until a further request of the Collateral Agent
during the existence of a Default.

During the existence of a Default, (a) all items or amounts that are delivered
by any Debtor to the Collateral Agent on account of payment of, or otherwise as
proceeds of, any Collateral pursuant to the foregoing paragraph shall be
deposited to the credit of a deposit account (each an “Assignee Deposit
Account”) of such Debtor maintained with the Collateral Agent, as security for
payment of the Liabilities, and (b) except as expressly set forth herein, no
Debtor shall have any right to withdraw any funds deposited in the applicable
Assignee Deposit Account. If funds are being deposited into an Assignee Deposit
Account pursuant to the foregoing sentence, the Collateral Agent may, from time
to time, in its discretion or at the direction of the Required Lenders, and
shall upon request of the applicable Debtor made not more than once in any week,
apply the then balance, representing collected funds, in the Assignee Deposit
Account, toward payment of the Liabilities, whether or not then due, in such
order of application as the Collateral Agent may determine, and the Collateral
Agent or the Required Lenders may, from time to time, in its discretion or at
the direction of the Required Lenders, release any portion of such balance to
the applicable Debtor; provided that (i) if a Lender shall have notified the
Collateral Agent in writing of its desire to withhold all funds in the Assignee
Deposit Account during the continuance of a Default, then no such release of
funds may be made to the Debtor without the consent of the Required Lenders and
(ii) if any Debtor requests release to it of any such funds, such request shall
be accompanied by a certificate signed by a Responsible Officer of such Debtor
that sets forth the intended use of such funds (each such certificate, a
“Collateral Release Certificate”). At any time no Default exists, the Collateral
Agent shall, upon request of the applicable Debtor and receipt of a Collateral
Release Certificate, release the balance in the Assignee Deposit Account to such
Debtor.

During the existence of a Default, the Collateral Agent is authorized to
endorse, in the name of the applicable Debtor, any item, howsoever received by
the Collateral Agent, representing any payment on or other proceeds of any
Collateral.

Each Debtor hereby appoints the Collateral Agent as its attorney-in-fact for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing or completing any instrument that the Required Lenders may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest; provided that the Collateral Agent
shall not exercise its rights as such attorney-in-fact unless a Default exists.

 

5



--------------------------------------------------------------------------------

5. Certificates, Schedules and Reports. Each Debtor will from time to time
deliver to the Collateral Agent, such schedules, certificates and reports with
respect to the Collateral, and with respect to items or amounts received by such
Debtor in full or partial payment of any Collateral, as the Collateral Agent (at
the direction of any Lender) may reasonably request. Any such schedule,
certificate or report shall be executed by a duly authorized officer of such
Debtor and shall be in such form and detail as the Collateral Agent may
reasonably specify. Each Debtor shall promptly notify the Collateral Agent of
the occurrence of any event causing any loss or depreciation in the value of its
Inventory or other Goods that is material to the Borrower and its Subsidiaries
taken as a whole, and such notice shall specify or reasonably estimate the
amount of such loss or depreciation.

6. Agreements of the Debtors. Each Debtor (a) will, from time to time, execute
(as applicable) such financing statements and other documents (and pay the cost
of filing or recording the same in all public offices deemed appropriate by the
Collateral Agent) and do such other acts and things (including delivery to the
Collateral Agent of any Instruments or Certificated Securities that constitute
Collateral), as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid and perfected security interest in the Collateral
(free of all other Liens other than Permitted Liens) to secure the payment of
the Liabilities; (b) will not change its state of organization or incorporation
or its name, identity or corporate structure such that any financing statement
filed to perfect the Collateral Agent’s interests under this Agreement would
become seriously misleading, unless such Debtor shall have given the Collateral
Agent not less than 30 days’ prior written notice of such change (or such
shorter period of time as the Collateral Agent may agree in its sole discretion)
(provided that this Section 6(b) shall not be deemed to authorize any change or
transaction prohibited under the Loan Agreement); (c) will keep its records
concerning Non-Tangible Collateral in such a manner as will enable the
Collateral Agent or its designees to determine at any time the status of such
Non-Tangible Collateral; (d) will furnish the Collateral Agent such information
concerning such Debtor, the Collateral and the Account Debtors as the Collateral
Agent may from time to time reasonably request; (e) will, promptly upon request
of the Collateral Agent, stamp on its records concerning the Collateral and add
on all Chattel Paper constituting a portion of the Collateral, a notation, in
form reasonably satisfactory to the Collateral Agent, indicating the security
interest of the Collateral Agent hereunder; (f) except for Permitted Liens and
as otherwise permitted by the Loan Agreement, will not sell, lease, assign or
create or permit to exist any Lien on or security interest in any Collateral;
(g) will at all times keep all its Inventory and other Goods insured under
policies maintained with responsible insurance companies against loss, damage,
theft and other risks to such extent as is required by the Loan Agreement, and
cause all such policies to provide that loss thereunder shall be payable to the
Collateral Agent, and such policies or certificates thereof shall, if the
Collateral Agent so requests, be deposited with or furnished to the
Administrative Agent and Collateral Agent in accordance with the terms of the
Loan Agreement; (h) will, promptly upon request of the Collateral Agent,
(1) cause to be noted, on the applicable certificate for any of its Equipment
that is covered by a certificate of title, the security interest of the
Collateral Agent in such Equipment and (2) deliver all such certificates to the
Collateral Agent or its designees; (i) will take all steps reasonably necessary
to protect, preserve and maintain all of its rights in the Collateral; (j) will
not keep any of its property or maintain any place of business at any location
other than its addresses shown on Schedule II or such other locations as may be
specified by such Debtor upon not less than 15 days’ prior written notice to the
Collateral Agent (or such shorter period of time as the Collateral Agent may
agree in its sole discretion), provided that if requested by the Collateral
Agent with respect to such property, the Collateral Agent (1) has a mortgage
lien on such property (if such property is owned by a Debtor) or (2) has
received a landlord waiver reasonably satisfactory to the Collateral Agent with
respect to such property (if such property is leased by a Debtor); (k) will not
maintain any place of business at any location other than in the United States;
(l) will, promptly upon any Responsible Officer of such

 

6



--------------------------------------------------------------------------------

Debtor obtaining knowledge that such Debtor has acquired a Commercial Tort
Claim, notify the Collateral Agent in a writing signed by such Debtor of the
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the proceeds thereof, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent; (m) will,
promptly upon any Responsible Officer of such Debtor obtaining knowledge that
such Debtor has acquired any Instruments or Chattel Paper, deliver to the
Collateral Agent such Instruments or Chattel Paper (in each case, accompanied by
stock powers, allonges or other instruments of transfer executed in blank);
(n) will, if requested by the Collateral Agent, promptly take all steps
necessary to grant the Collateral Agent control of all Electronic Chattel Paper
in accordance with the UCC and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act; and (o) will, if requested by the Collateral Agent,
promptly instruct all issuers and nominated persons under any Letter of Credit
Rights in which any Debtor is the beneficiary or assignee to make all payments
under such letters of credit to the Collateral Agent.

With respect to any Intellectual Property Collateral, (a) each Debtor shall
notify Collateral Agent promptly if it knows or has reason to know that any
application or registration relating to any patent, trademark, or copyright (now
or hereafter existing) may become abandoned or dedicated, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, or any court) regarding
any Debtor’s ownership of any patent, trademark, or copyright, its right to
register the same, or its right to keep and maintain the same, (b) in no event
shall any Debtor, either itself or through any agent, employee, licensee or
designee, file an application for the registration of any patent, trademark, or
copyright with the United States Patent and Trademark Office, the United States
Copyright Office, or any similar office or agency without giving Collateral
Agent prior written notice thereof, and such Debtor shall execute and deliver
Intellectual Property Security Agreements in substantially the form of Exhibits
B-1, B-2, or B-3, as applicable, as Collateral Agent may request to evidence the
Collateral Agent’s Lien on such patent, trademark, or copyright, and the General
Intangibles of such Debtor relating thereto or represented thereby, (c) each
Debtor shall take all actions necessary or requested by Collateral Agent to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of the patents, trademarks, and copyrights
(now or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of non-contestability and opposition, and
interference and cancellation proceedings, and (d) in the event that any of the
patent, trademark or copyright Collateral is infringed upon, misappropriated, or
diluted by a third party, the applicable Debtor shall, unless such Debtor shall
reasonably determine that such patent, trademark or copyright Collateral is in
no way material to the conduct of its business or operations, promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, and shall take such other
actions as Collateral Agent shall deem appropriate under the circumstances to
protect such patent, trademark, or copyright Collateral.

Each Debtor hereby authorizes the Collateral Agent to file (without the
signature of such Debtor) any financing statement, continuation statement or
amendment to financing statement in any jurisdiction and with any filing office
as the Collateral Agent may determine, in its sole discretion, is necessary or
advisable to perfect the security interests granted to the Collateral Agent
hereunder. Any such financing statement or amendment may describe the Collateral
in the same manner as described in this Agreement or any other agreement entered
into by the parties in connection herewith, or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral, including describing such property as “all assets” or “all personal
property”, whether now owned or hereafter acquired.

 

7



--------------------------------------------------------------------------------

All reasonable expenses incurred in protecting, preserving and maintaining any
Collateral shall be borne by the applicable Debtor. Whenever a Default exists,
the Collateral Agent shall have the right to bring suit to enforce any
Intellectual Property or licenses thereunder, in which event the applicable
Debtor shall at the request of the Collateral Agent do all lawful acts and
execute all proper documents required by the Collateral Agent in aid of such
enforcement, and such Debtor shall (subject only to any limitation set forth in
any Guaranty issued by any Debtor) promptly, upon demand, reimburse and
indemnify the Collateral Agent for all reasonable costs and expenses incurred by
the Collateral Agent (i) in the exercise of its rights under this Section 6 or
any other any right or remedy granted to it hereunder, (ii) in respect of any
claim and the prosecution or defense thereof arising out of or in any way
connected with this Agreement, and (iii) in respect of the collection or
enforcement of the Liabilities, except to the extent any of the foregoing are
found by a court of competent jurisdiction in a final, non-appealable judgment
to have resulted from the gross negligence or willful misconduct of the
Collateral Agent. Notwithstanding the foregoing or any other provision of this
Agreement, the Collateral Agent does not assume any obligation of any Debtor
under any contract or other document included in the Collateral by reason of, or
arising out of, this Agreement or any security interest granted hereunder.

Each Debtor (other than the Borrower) acknowledges and agrees that the
obligations undertaken by it under this Agreement involve the provision of
collateral security for the obligations of Persons other than such Debtor and
that each Debtor’s provision of collateral security for the Liabilities are
absolute, irrevocable and unconditional under any and all circumstances. In full
recognition and furtherance of the foregoing, each Debtor understands and agrees
that, to the fullest extent permitted under applicable laws and except as may
otherwise be expressly and specifically provided in the Loan Documents, each
Debtor shall remain obligated hereunder (including with respect to the
collateral security provided by each Debtor herein) and the enforceability and
effectiveness of this Agreement and the liability of each Debtor, and the
rights, remedies, powers and privileges of the Collateral Agent and the other
Lender Parties under this Agreement and the other Loan Documents shall not be
affected, limited, reduced, discharged or terminated in any way, regardless of
whether any reservation of rights against any Debtor is made, or any notice to,
or further assent by, any Debtor is obtained, prior to or upon occurrence of any
of the following: (A) the liability of any other Person upon or for any part of
the Liabilities or any collateral security therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Collateral Agent or any other Lender Party; (B) the Loan Agreement, the other
Loan Documents, and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented, restated or replaced, in whole
or in part, as the Collateral Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time; (C) any Debtor or any
other Person liable for the Liabilities may from time to time accept or enter
into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to, any Loan Document,
all or any part of the Liabilities or any Collateral now or in the future
serving as security for the Liabilities; (D) any collateral security or right of
offset at any time held by the Collateral Agent or any other Lender Party for
the payment of the Liabilities may be sold, exchanged, waived, surrendered or
released; and (E) any other event (other than the indefeasible payment in full
of the Liabilities) shall occur which constitutes a defense or release of
sureties generally.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Debtor, the Collateral Agent may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against any Debtor or any other Person
or against any collateral security for the Liabilities or any right of offset
with respect thereto, and any failure by the Collateral Agent to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Debtor, or any other Person or to realize upon any such collateral security
or to exercise any such right of offset, or any release of any Debtor or any
other Person

 

8



--------------------------------------------------------------------------------

or any such collateral security, guarantee or right of offset, shall not relieve
any Debtor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Lender Party against any
Debtor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings. Neither the Collateral Agent nor any other
Lender Party shall have any obligation to protect, secure, perfect, or insure
any Lien at any time held by it as security for the Liabilities or any property
subject thereto.

7. Default. (a) Whenever a Default exists, the Collateral Agent may exercise
from time to time any right or remedy available to it under the UCC, under any
other applicable law and/or as described below. Without limiting the generality
of the foregoing, each Debtor expressly agrees that in any such event Collateral
Agent, without demand of performance or other demand, advertisement or notice of
any kind (except the notice specified below of the time and place of public or
private sale) to or upon any Debtor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable law), may forthwith enter upon
the premises of each Debtor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving any
Debtor or any other Person notice and opportunity for a hearing on Collateral
Agent’s claim or action and may collect, receive, assemble, process, appropriate
and realize upon the Collateral, or any part thereof, and may forthwith sell,
lease, license, assign, give an option or options to purchase, or sell or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, in one or more parcels at a public or private sale or sales, at
any exchange at such prices as it may deem acceptable, for cash or on credit or
for future delivery without assumption of any credit risk. Collateral Agent
shall have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase for the
benefit of the Lender Parties, the whole or any part of said Collateral so sold,
free of any right or equity of redemption, which right of redemption each Debtor
hereby releases. Such sales may be adjourned and continued from time to time
with or without notice. Collateral Agent shall have the right to conduct such
sales on any Debtor’s premises or elsewhere and shall have the right to use any
Debtor’s premises without charge for such time or times as Collateral Agent
deems necessary or advisable.

(b) Each Debtor agrees, if a Default exists, (i) to assemble, at its expense,
all its Inventory and other Goods (other than Fixtures) at a convenient place or
places acceptable to the Collateral Agent and (ii) to execute all documents and
do all other things that may be necessary in order to enable the Collateral
Agent or its nominee to be registered as owner of the Intellectual Property with
any competent registration authority. For the purpose of enabling Collateral
Agent to exercise rights and remedies under Section 7 hereof, in order to take
possession of hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, to the extent
Debtor is not contractually prohibited from doing so, each Debtor hereby grants
to Collateral Agent on behalf of the Lender Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Debtor) to use, license, or sublicense any intellectual
property now owned or hereafter acquired by any Debtor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

(c) Each Debtor agrees and acknowledges that (i) with respect to Collateral that
is: (A) perishable or threatens to decline speedily in value or (B) is of a type
customarily sold on a recognized market, no notice of disposition need be given;
and (ii) with respect to Collateral not described in clause (i) above,
notification sent after a Default and at least ten days before any proposed
disposition provides notice a reasonable time before such disposition.

 

9



--------------------------------------------------------------------------------

(d) Each Debtor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Computer Hardware and Software or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. Each Debtor further agrees and acknowledges that a disposition
(i) made in the usual manner on any recognized market, (ii) at the price current
in any recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among sellers of the type of property subject to
such disposition shall, in each case, be deemed commercially reasonable.

(e) Any cash proceeds of any disposition by the Collateral Agent of any
Collateral shall be applied by the Collateral Agent, at the direction of the
Required Lenders, to the payment of the Liabilities until paid in full, and any
surplus will be paid to the applicable Debtor or as a court of competent
jurisdiction shall direct.

(f) Collateral Agent may at any time after a Default has occurred and is
continuing (or if any rights of set-off (other than set-offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Debtor, notify Account Debtors and other Persons obligated on the Collateral
that the Lender Parties have a security interest therein, and that payments
shall be made directly to Collateral Agent. Upon the request of Collateral
Agent, each Debtor shall so notify Account Debtors and other Persons obligated
on Collateral. Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, no Debtor shall give any contrary
instructions to such Account Debtor or other Person without Collateral Agent’s
prior written consent.

(g) Except as otherwise specifically provided herein, each Debtor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral. Collateral Agent and the Lender Parties shall not be required to
make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Debtor, any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Liabilities or to pursue or exhaust any of
their rights or remedies with respect to any Collateral therefor or any direct
or indirect guarantee thereof. Collateral Agent and the Lender Parties shall not
be required to marshal the Collateral or any guarantee of the Liabilities or to
resort to the Collateral or any such guarantee in any particular order, and all
of its and their rights hereunder or under any other Loan Document shall be
cumulative. To the extent it may lawfully do so, each Debtor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Collateral Agent or the Lender Parties, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses it may have as a surety now or hereafter existing which, but for
this provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.

(h) To the extent that applicable law imposes duties on Collateral Agent and the
Secured Parties to exercise remedies in a commercially reasonable manner, each
Debtor acknowledges and agrees that it is not commercially unreasonable for
Collateral Agent (i) to fail to incur expenses reasonably deemed significant by
Collateral Agent to prepare Collateral for disposition or otherwise to complete
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to

 

10



--------------------------------------------------------------------------------

advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Debtor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender Parties
against risks of loss, collection or disposition of Collateral or to provide to
the Lender Parties a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Collateral Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Collateral Agent in the collection or disposition of any
of the Collateral. Each Debtor acknowledges that the purpose of this subsection
(h) is to provide non-exhaustive indications of what actions or omissions by
Collateral Agent and the Lender Parties would not be commercially unreasonable
in Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this subsection (h).
Without limitation upon the foregoing, nothing contained in this subsection
(h) shall be construed to grant any rights to any Debtor or to impose any duties
on Collateral Agent or the Lender Parties that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
subsection (h).

8. General. The Collateral Agent shall exercise reasonable care in the custody
and preservation of any Collateral in its possession (and the Collateral Agent
shall be deemed to have exercised such reasonable care if it takes any action
that the applicable Debtor requests in writing for such purpose, but failure of
the Collateral Agent to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care, and no failure of the Collateral
Agent to preserve or protect any right with respect to any Collateral against
prior parties, or to do any act with respect to the preservation of any
Collateral not so requested by the applicable Debtor, shall be deemed a failure
to exercise reasonable care in the custody or preservation of such Collateral).

It is expressly agreed by each Debtor that, anything herein to the contrary
notwithstanding, each Debtor shall remain liable under each of its contracts and
each of its licenses to observe and perform all the conditions and obligations
to be observed and performed by it thereunder. The Lender Parties shall not have
any obligation or liability under any contract or license by reason of or
arising out of this Agreement or the granting herein of a Lien thereon or the
receipt by the Lender Parties of any payment relating to any contract or license
pursuant hereto. The Lender Parties shall not be required or obligated in any
manner to perform or fulfill any of the obligations of any Debtor under or
pursuant to any contract or license, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contract or license, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

All notices and requests hereunder shall be given in accordance with
Section 14.3 of the Loan Agreement and sent to the applicable party at its
address described therewith, at the first address shown for such party on
Schedule II or at such other address as such party may, by written notice to the
other parties, have designated as its address for such purpose.

No delay on the part of the Collateral Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Collateral Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.

 

11



--------------------------------------------------------------------------------

This Agreement shall remain in full force and effect until all Liabilities
(other than contingent indemnification obligations that are not yet due and
payable) have been indefeasibly paid in full in cash. Upon any such payment and
termination, the Collateral Agent will, upon any Debtor’s request and at such
Debtor’s sole expense, (i) deliver to such Debtor, without any representation,
warranty or recourse of any kind whatsoever, all of such Debtor’s Collateral
held by the Collateral Agent hereunder as shall not have been sold or otherwise
applied pursuant to the terms hereof, and (ii) execute and deliver to such
Debtor such documents as such Debtor shall reasonably request to evidence such
termination and the release of any security interest granted hereby. If at any
time all or any part of any payment theretofore applied by the Collateral Agent
or any other Lender Party to any of the Liabilities is or must be rescinded or
returned by the Collateral Agent or such Lender Party for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of any Debtor), such
Liabilities shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Collateral Agent or such
other Lender Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Collateral Agent or such other Lender Party had not been
made.

If any of the Collateral shall be disposed of by any Debtor in a transaction
permitted by the Loan Agreement, then, the Collateral Agent, at the request and
sole expense of such Debtor, shall execute and deliver to such Debtor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral; provided that the Debtor shall have
delivered to the Agent a written request for release identifying the relevant
Debtor and Collateral to be released, together with a certification by the
Borrower stating that such transaction is in compliance with the Loan Agreement
and the other Loan Documents and that the proceeds of such disposition will be
applied in accordance therewith. At the request and sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder in the
event that all the Equity Interests of such Guarantor shall be disposed of in a
transaction permitted by the Loan Agreement; provided that the Borrower shall
have delivered to the Agent a written request for release identifying the
relevant Guarantor, together with a certification by the Borrower stating that
such transaction is in compliance with the Loan Agreement and the other Loan
Documents and that the proceeds of such disposition will be applied in
accordance therewith.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the pari passu collateral agent under the Term Loan Intercreditor
Agreement (the “Pari Passu Collateral Agent”) pursuant to this Agreement and the
exercise of any right or remedy by the Pari Passu Collateral Agent hereunder are
subject to the provisions of the Term Loan Intercreditor Agreement. In the event
of any conflict between the terms of the Term Loan Intercreditor Agreement and
this Agreement, the terms of the Term Loan Intercreditor Agreement shall govern
and control, to the extent provided therein.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

This Agreement shall be binding upon the Debtors and the Collateral Agent and
their respective successors and assigns (provided that no Debtor may assign its
obligations hereunder), and shall inure to the benefit of each Debtor and the
Collateral Agent and the successors and assigns of the Collateral Agent.

 

12



--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts (including via
facsimile or in a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same Agreement. At
any time after the date of this Agreement, one or more additional Persons may
become parties hereto by executing and delivering to the Collateral Agent an
Assumption Agreement, substantially in the form of Exhibit A hereto, together
with supplements to the Schedules hereto setting forth all relevant information
with respect to such party as of the date of delivery, whereupon the Schedules
hereto shall be deemed to be amended automatically to incorporate such
information. Immediately upon such execution and delivery (and without any
further action), each such additional Person will become a party to, and will be
bound by the terms of, this Agreement.

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by the Collateral
Agent, and then such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE; (B) CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID TO SUCH ADDRESS OF SUCH
PARTY REFERRED TO ABOVE (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE COLLATERAL AGENT AS ITS ADDRESS FOR NOTICE HEREUNDER), OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK; AND (C) WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

EACH DEBTOR, THE COLLATERAL AGENT AND (BY ACCEPTING THE BENEFITS HEREOF) EACH
OTHER LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE

 

13



--------------------------------------------------------------------------------

TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH DEBTOR ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE OTHER LENDER PARTIES, ENTERING INTO THIS AGREEMENT AND EACH SUCH
OTHER LOAN DOCUMENT.

[Remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

GREEN PLAINS INC. By: /s/ Michelle Mapes                                        
     Name:   Michelle Mapes Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS I LLC By: /s/ Michelle
Mapes                                              Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary

GREEN PLAINS II LLC By: /s/ Michelle
Mapes                                              Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary

FLEISCHMANN’S VINEGAR COMPANY, INC. By: /s/ Michelle
Mapes                                              Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary

GREEN PLAINS AGRICULTURAL AND ENERGY FUND LLC By: /s/ Michelle
Mapes                                              Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary



--------------------------------------------------------------------------------

GREEN PLAINS ASSET MANAGEMENT LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS GRAIN COMPANY TN LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS INDUSTRIAL CLEANING SERVICES LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp. Secretary



--------------------------------------------------------------------------------

GREEN PLAINS TRUCKING LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS HEREFORD LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS HOPEWELL LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS MADISON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS MOUNT VERNON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp. Secretary



--------------------------------------------------------------------------------

GREEN PLAINS YORK LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS PROCESSING LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS ATKINSON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS BLUFFTON LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS CENTRAL CITY LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp.  Secretary

GREEN PLAINS COMMODITIES LLC

By: /s/ Michelle Mapes                                              Name:  
Michelle Mapes Title:  

EVP - General Counsel & Corp. Secretary



--------------------------------------------------------------------------------

GREEN PLAINS CORN OIL LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary

GREEN PLAINS FAIRMONT LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary

GREEN PLAINS HOLDINGS II LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes
Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS OBION LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS ORD LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS OTTER TAIL LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes
Title:  

EVP - General Counsel & Corp. Secretary



--------------------------------------------------------------------------------

GREEN PLAINS SHENANDOAH LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes
Title:  

EVP - General Counsel & Corp. Secretary

GREEN PLAINS SUPERIOR LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes Title:
 

EVP - General Counsel & Corp. Secretary

GREEN PLAINS WOOD RIVER LLC By:   /s/ Michelle Mapes Name:   Michelle Mapes
Title:  

EVP - General Counsel & Corp. Secretary



--------------------------------------------------------------------------------

BNP PARIBAS, as Collateral Agent By: /s/ Andrew Shapiro Name: Andrew Shapiro
Title: Managing Director By: /s/ James McHale Name: James McHale Title: Managing
Director